IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30758
                           Summary Calendar



ANTHONY RAINES,

                                           Plaintiff-Appellant,

versus

BARON KAYLO; RABAYLA, Warden; UNKNOWN OFFICER,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                               (01-CV-458)
                          --------------------
                            October 15, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant     Anthony   Raines,   Louisiana   prisoner

#350255, appeals the district court’s dismissal of his 42 U.S.C. §

1983 complaint, pursuant to 28 U.S.C. §§         1915(e)(2)(B)(i), as

frivolous.     Raines contends that the district court erred in

refusing to appoint counsel to represent him in this suit.    He also

asserts that the district court improperly dismissed his claims

against prison officials for violating the Eighth Amendment by

failing to protect him from injuries incurred during an attack by

another inmate.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     As Raines’s 42 U.S.C. § 1983 complaint did not involve any

exceptional circumstances, and as the documents filed by Raines

indicate that he was able to present his claims to the court

adequately and intelligently, the district court was not compelled

to appoint counsel for Raines.       See Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982).

     Not every injury “by one prisoner at the hands of another

. . . translates into constitutional liability for prison officials

responsible for the victim’s safety.”          Farmer v. Brennan, 511 U.S.
825, 834 (1994).       Raines has not shown that he was “incarcerated

under conditions posing a substantial risk of serious harm and that

prison officials were deliberately indifferent to his need for

protection.”    Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).

Accordingly, the district court was within its discretion in

dismissing Raines’s Eighth Amendment failure-to-protect claims as

frivolous. Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     The    district    court’s   dismissal    of   Raines’s   complaint   as

frivolous counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 385 (5th Cir. 1996).           Raines

is warned that if he accumulates three “strikes,” he will no longer

be allowed to proceed IFP in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under

imminent    danger   of   serious   physical    injury.    See   28   U.S.C.

§ 1915(g).

AFFIRMED.    SANCTIONS WARNING ISSUED.




                                     2